Citation Nr: 1125044	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-03 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007  rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2007 rating decision, the RO increased the Veteran's evaluation from 0 percent to 10 percent effective on the date of the February 2007 claim for an increased evaluation.


FINDINGS OF FACT

The residuals of a left ankle fracture are characterized by dorsiflexion of 0 to 15 degrees, plantar flexion of 0 to 40 degrees, tenderness, and increased pain with repetitive use.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In March 2007 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the June 2007 rating decision, November 2007 SOC, and March 2008 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the March 2007 letter which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for his left ankle were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2010).

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a (2010).

March 2007 VA treatment notes indicate that the Veteran had had left ankle pain since that morning.  X-rays of the left ankle showed degenerative changes with chronic posttraumatic deformity of the left distal fibula.  April 2007 VA treatment notes indicate that the Veteran's left ankle popped when he went down stairs and that he had sprained it several months before.  On examination the left ankle had a normal range of motion and normal strength.  X-rays showed no acute fractures or dislocations, and joint space was preserved.  The Veteran was measured and fit for a small "speed-lace" ankle support for his left ankle.   

The Veteran underwent a VA examination in April 2007, and the claims file was not available for the examiner to review.  It was noted that this left ankle swelled up if he went up and down stairs or stood for too long, and ankle pain occurred at times with standing and walking too much.  The pain was usually sharp and averaged a 7 out of 10 in severity with flare-ups, and it lasted for 30 seconds.  The Veteran wore an ankle brace that helped, and no other assistive device were used.  The examiner noted that there was no additional limitation due to flare-ups.  However, the ankle disorder interfered with daily activities, especially with walking, standing and climbing stairs.  On examination the left ankle showed no deformity, swelling, or palpable tenderness.  Range of motion was dorsiflexion 0 to 15 degrees without pain, and plantar flexion was 0 to 40 degrees without pain.  Active range of motion did not produce weakness, fatigue or incoordination, and there were no additional limitations or loss of range of motion with repetitive motion.  The diagnosis was a fractured left ankle with occasional pain and swelling with walking stairs and standing too long.

The Veteran wrote on his December 2007 VA Form 9 that his left ankle had continued to worsen and that he had a floating sensation that occurred even when the brace was in place.  The left ankle had degenerated and was smaller than the right ankle.  Cold weather affected his joint arthritis, and the Veteran believed that a new MRI or X-ray would indicate changes in his condition.

In February 2008 the Veteran had another VA examination, and the examiner reviewed the claims file.  The Veteran complained of sharp, stabbing pain in the medial malleolus area, and said a lateral tendon popped over the lateral malleolus when flexing and extending the ankle.  He said that the pain was worse during cold weather, there were no periods of flare-ups, and he used a lace-up ankle support and cane, which provided some relief.  The activities of daily living were affected in that weightbearing activities were difficult, and the Veteran was not working.

On examination, range of motion of the left ankle was 0 to 15 degrees dorsiflexion and 0 to 40 degrees plantar flexion with no obvious pain.  There was tenderness in the medial and lateral areas on the side of the ankle with no effusion.  In addition, there was subluxation of the peroneal longus tendon over the lateral malleolus, no instability, and the only additional limitation following repetitive use was increased pain.  The examiner further wrote that there were no flare-ups, and there was no incoordination, fatigue, weakness, or lack of endurance on the function of the ankle joint.  It was noted that a January 2008 MRI showed that the ankle mortise was in an anatomic position without evidence of subchondral defect or loose body.  He had early articular cartilage thinning and fraying along the anterolateral aspect of the tibiotalar joint.  The Veteran was diagnosed with a healed left lateral malleolus fracture and a subluxing left peroneal longus tendon that was unrelated to the prior lateral malleolus fracture.

In reviewing the record, the Board notes that there is no evidence of ankylosis of the Veteran's left ankle.  Therefore, an evaluation in excess of 10 percent is not available under 38 C.F.R. § 4.71a, Diagnostic Code 5270 for ankylosis of the ankle.  At the April 2007 and February 2008 VA examinations the range of motion of the left ankle was 0 to 15 degrees dorsiflexion and 0 to 40 degrees plantar flexion.  At the latter examination there was pain with repetitive motion.  Since normal range of motion is 20 degrees dorsiflexion and 45 degrees plantar flexion, the Veteran does not qualify for a 20 percent evaluation for having a marked limitation of motion of the left ankle.  38 C.F.R. §§ 4.71, Plate II, 4.71a, DC 5271.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected residual of a left ankle fracture, which include pain.  Given the almost normal range of motion at the VA examinations, the current disability evaluations contemplate these limitations.  Furthermore, the February 2008 VA examiner found that there was not instability, flare-ups, incoordination, fatigue, weakness or lack of endurance related to the left ankle.  Therefore, an evaluation in excess of 10 percent is not justified.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although he experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected residuals of a left ankle fracture, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claim/appeal period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a left ankle fracture is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


